Exhibit 10.3

GREAT LAKES DREDGE & DOCK CORPORATION

RESTRICTED STOCK UNIT AWARD AGREEMENT

pursuant to the

2007 LONG-TERM INCENTIVE PLAN

This RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made and
entered into by and between Great Lakes Dredge & Dock Corporation, a Delaware
corporation (the “Corporation”), and «Name» (the “Participant”), effective as of
                     (the “Award Date”).

1. Award of Restricted Stock Units. The Corporation hereby grants to the
Participant and the Participant hereby accepts an Award of                     
(            ) Restricted Stock Units (the “RSUs”), subject to the terms and
conditions set forth in this Agreement. An RSU represents the Corporation’s
unfunded and unsecured promise to issue one share of common stock of the
Corporation (“Stock”) at the date set forth in this Agreement. The Participant’s
rights with respect to the RSUs are governed by the Plan (as defined herein) and
this Agreement and the Participant has no rights with respect to the RSUs other
than the rights of a general creditor of the Corporation. The number of shares
of Stock issuable in respect of an RSU is subject to adjustment in accordance
with the Plan.

2. Governing Plan. This Award is granted pursuant to the Corporation’s 2007
Long-Term Incentive Plan (the “Plan”), which is incorporated herein for all
purposes. Capitalized terms used but not otherwise defined herein have the
meanings as set forth in the Plan. The Participant agrees to be bound by the
terms and conditions of the Plan, which control in case of any conflict with
this Agreement, except as otherwise specifically provided for in the Plan.

3. Dividend Equivalents. In the event that the Corporation declares a dividend
on its Stock prior to the Conversion Date (as defined in Section 6), with
respect to the RSUs that vest pursuant to Section 5, the Corporation shall pay
to the Participant, within thirty (30) days of the Conversion Date, an amount in
cash equal to the aggregate dividends that would have been paid on such RSUs
during the period between the Award Date and the Conversion Date had they been
converted into the same number of shares of Stock and held by the Participant on
the record date of such dividend (the “Dividend Equivalents”). No Dividend
Equivalents shall be paid prior to the Conversion Date and no Dividend
Equivalents shall be paid at any time with respect to RSUs that are forfeited
pursuant to Section 5 below.

4. Restrictions on Transfer. The RSUs may not be transferred, alienated,
assigned, pledged, hypothecated or encumbered, in any way, whether voluntarily
or involuntarily or by operation of law by judgment, levy, attachment,
garnishment or any other legal or equitable proceeding (including bankruptcy),
and any attempted disposition thereof shall be null and void and of no effect.

5. Vesting.

 

  (a) Except as may be accelerated as set forth in the Plan or as set forth
below and except as may be accelerated or otherwise set forth in any employment,
consulting or other written agreement between the Participant and the
Corporation or an Affiliate, the RSUs shall fully vest on                     
if the Participant is continuously employed by the Corporation or an Affiliate
through such vesting date.

 

  (b) Upon the Participant’s Termination due to death, Disability (as defined
below) or Retirement (as defined below), to the extent not previously forfeited,
the RSUs shall be fully vested.

 

  (c) Upon a Change in Control, the Compensation Committee of the Board of
Directors of the Corporation (the “Committee”) may elect, in its sole
discretion, to accelerate the vesting of some or all of the RSUs in accordance
with the terms of the Plan. No provision of this Agreement shall require the
Committee to accelerate such vesting upon a Change in Control or any other
event.

 

  (d)

To the extent any RSUs have not vested upon the Participant’s Termination for
any reason other than death, Disability or Retirement, those RSUs shall be
immediately forfeited upon such



--------------------------------------------------------------------------------

 

Termination, except as may be otherwise provided in any employment, consulting
or other written agreement between the Participant and the Corporation or an
Affiliate. Upon such forfeiture, the Participant shall no longer be entitled to
receive Dividend Equivalents on such RSUs.

“Disability” shall mean the Participant becoming unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or that has lasted or
can be expected to last for a continuous period of not less than twelve
(12) months, within the meaning of Code Section 422(c)(6).

“Retirement” shall mean the Participant’s voluntary Termination following both
the Participant’s attainment of age sixty (60) and attainment of fifteen
(15) years of Service with the Corporation or any Affiliate (or any predecessor
entity).

6. Conversion of RSUs into Stock. On the Conversion Date (as defined below), the
vested RSUs shall be converted into an equivalent number of shares of Stock that
will be issued to the Participant, or in the event of the Participant’s death,
the Participant’s beneficiary. Promptly after the Conversion Date, certificates
evidencing the applicable number of shares of Stock shall be delivered to the
Participant. The “Conversion Date” shall be determined in accordance with the
following:

 

  (a) In the event of the Participant’s death, Disability or Retirement prior to
                    , the Conversion Date shall be the date of the Participant’s
death, Disability or Retirement, as applicable, except as may be delayed as
required by the terms of Section 17;

 

  (b) In the event of a Change in Control prior to                      in which
the Committee elects to accelerate the vesting of some or all of the RSUs, the
Conversion Date with respect to such RSUs shall be the earlier of (i) the date
of the Participant’s Termination and (ii)                     , except as may be
delayed as required by the terms of Section 17; and

 

  (c) In the event that none of the events described in the foregoing clauses
(a) or (b) occur prior to                     , the Conversion Date shall be
                    .

Notwithstanding the foregoing, if on the Conversion Date the Participant is
prohibited from trading in the Corporation’s securities pursuant to applicable
securities laws and/or the Corporation’s policy on securities trading and
disclosure of confidential information, the Conversion Date shall instead be, in
the determination of the Committee, the first date the Participant is no longer
prohibited from such trading.

7. Tax Withholding. All deliveries and distributions under this Agreement are
subject to withholding of all applicable taxes. The Corporation may either
require the Participant to remit to the Corporation an amount sufficient to
satisfy such tax withholding requirements or, in the discretion of the
Committee, the Corporation may withhold the minimum number of shares of Stock
sufficient to satisfy all or a portion of such tax withholding requirements. To
the extent the Corporation does not elect to withhold shares of Stock sufficient
to satisfy the tax withholding requirements, subject to the terms of
Section 10.6 of the Plan, the Participant may satisfy such withholding
obligations in shares of Stock; provided that the Participant will be deemed to
have instructed and authorized the Corporation or its delegate for such purpose
to sell on the Participant’s behalf a whole number of shares of Stock as the
Corporation or its delegate determines to be appropriate to generate cash
proceeds sufficient to satisfy the minimum tax withholding obligation. In such
case, the Participant will be responsible for all brokerage fees and other costs
of sale, and the Participant agrees to indemnify and hold the Corporation
harmless from any losses, costs, damages or expenses relating to such sale.

8. Administration. The Plan and this Agreement shall be administered and may be
definitively interpreted by the Committee, and the Participant agrees that the
decisions of such Committee concerning administration and interpretation of the
Plan and this Agreement shall be final, binding and conclusive on all persons.

9. Notices. Any notice or other communication required or permitted under the
Plan must be in writing and must be delivered personally, sent by certified,
registered or express mail, or sent by overnight courier, at the sender’s
expense. Notice will be deemed given (i) when delivered personally, or (ii) if
mailed, three days after the date of deposit in the United States mail or
(iii) if sent by overnight courier, on the regular business day

 

2



--------------------------------------------------------------------------------

following the date sent. Notice to the Participant should be sent to the address
set forth on the Corporation’s records. Either party may change the address to
which the other party must give notice under this Agreement by giving the other
party written notice of this change in accordance with the procedures discussed
in this Section 9.

10. Not An Employment Contract. This Award will not confer on the Participant
any right with respect to continuance of employment with the Corporation or any
Affiliate, nor will it interfere in any way with any right the Corporation or
any Affiliate would otherwise have to terminate or modify the terms of such
Participant’s employment at any time.

11. Unfunded Status of the Plan. The Plan is unfunded. The Corporation is not
required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any benefits under the Plan. With
respect to any payments not yet made to the Participant or shares of Stock not
yet delivered to the Participant under this Agreement, the Participant shall
have no rights greater than those of a general unsecured creditor of the
Corporation.

12. Amendment. This Agreement may be amended in accordance with the provisions
of the Plan, and may otherwise be amended by written agreement of the
Participant and the Corporation without the consent of any other person.

13. Governing Law. To the extent not preempted by Federal law, the Plan and this
Agreement will be construed, administered and governed in all respects under and
by the laws of the State of Illinois, without giving effect to its conflict of
laws principles. If any provision of this Agreement will be held by a court of
competent jurisdiction to be invalid or unenforceable, the remaining provisions
hereof will continue to be fully effective. The jurisdiction and venue for any
disputes arising under, or any action brought to enforce (or otherwise relating
to) this Agreement will be exclusively in the courts in the State of Illinois,
County of Cook, including the Federal courts located therein (should Federal
jurisdiction exist).

14. Securities Law Requirements. If at any time the Committee determines that
issuing shares of Stock would violate applicable securities laws, the
Corporation will not be required to issue shares of Stock. The Committee may
declare any provision of this Agreement or action of its own null and void, if
it determines the provision or action fails to comply with the short-swing
trading rules. The Committee may require the Participant to make written
representations it deems necessary to comply with applicable securities laws. No
person who acquires shares of Stock under this Agreement may sell the shares of
Stock, unless he or she makes an offer and sale pursuant to an effective
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”), which is current and includes the shares of Stock to be sold,
or there is an exemption from the registration requirements of the Securities
Act. The Participant’s right to resell the shares of Stock will be subject to
all Federal and state securities laws, including SEC Rule 144, and subject to
the Corporation’s policy on securities trading and disclosure of confidential
information.

15. Recoupment. The Participant acknowledges that he is familiar with terms of
the Corporation’s Statement of Policy Regarding Incentive Compensation
Recoupment (attached hereto as Exhibit 1) (the “Policy”). The Participant
further acknowledges that this Award is subject to the terms of the Policy, if
and to the extent that the Policy, by its terms, applies to the Award and the
Participant. The terms of the Policy (as it may be amended from time to time)
are incorporated by reference herein and made a part of this Agreement.

16. Spousal Consent. As a further condition to the Corporation’s and the
Participant’s obligations under this Agreement, the Participant’s spouse, if
any, shall execute and deliver to the Corporation the Consent of Spouse attached
hereto as Exhibit 2.

17. Code Section 409A. This Agreement is intended to be a “nonqualified deferred
compensation arrangement” that complies with the provisions of Code Section 409A
and the regulations thereunder and this Agreement shall be interpreted and
operated consistent with such intent. Accordingly, all provisions of this
Agreement shall be construed in a manner consistent with avoiding taxes or
penalties under Code Section 409A, including:

 

  (a)

a Termination shall not be deemed to have occurred for purposes of any provision
of this Agreement providing for any payment or distribution upon or following a
Termination unless such Termination is also a “separation from service” within
the meaning of Code Section 409A and

 

3



--------------------------------------------------------------------------------

 

Treas. Reg. §1.409A-1(h) and, for purposes of any such provision of this
Agreement, references therein to a “termination,” “termination of employment” or
like terms shall mean “separation from service”; and

 

  (b) if the Participant is a “specified employee” (as described in Treas. Reg.
§1.409A-1(i), with such classification to be determined in accordance with the
methodology established by the Corporation), any payment or distribution made
under this Agreement pursuant to the Participant’s “separation from service”
shall be made on the date that is six months following the Participant’s
“separation from service” or, if earlier, the date of the Participant’s death.

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

[Signature page to follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed on behalf of the
Corporation by its duly authorized officer, and by the Participant in acceptance
of the above-mentioned Award, subject to the terms and conditions of the Plan
and of this Agreement, all as of the day and year first above written.

 

CORPORATION: GREAT LAKES DREDGE & DOCK CORPORATION, a Delaware corporation By:  

 

  Katherine M. Hayes   Treasurer PARTICIPANT:

 

 

 

 

 

5



--------------------------------------------------------------------------------

EXHIBIT 1

GREAT LAKES DREDGE & DOCK CORPORATION

STATEMENT OF POLICY REGARDING INCENTIVE COMPENSATION RECOUPMENT



--------------------------------------------------------------------------------

LOGO [g204559ex10_3pg7.jpg]

GREAT LAKES DREDGE & DOCK CORPORATION

STATEMENT OF POLICY REGARDING

INCENTIVE COMPENSATION RECOUPMENT

Overview. This Policy Statement has been adopted by the Board of Directors of
Great Lakes Dredge & Dock Corporation, a Delaware corporation (the “Company”).
The Company has adopted this incentive compensation recoupment policy (the
“Policy”) in order to ensure that Incentive Compensation (as defined below) is
paid based on accurate financial data. Under the circumstances described below,
the Company may seek to recover Incentive Compensation that would have not been
paid if the correct performance data had been used to determine the amount
payable. The Compensation Committee of the Board of Directors of Great Lakes
Dredge & Dock Corporation (the “Committee”) shall have full authority to
interpret and enforce the Policy and may recommend that the Board of Directors
take action with respect to the Policy. The Policy shall apply to all Incentive
Compensation awarded to Covered Employees regardless of individual fault, and is
in addition to the requirements of Section 304 of the Sarbanes-Oxley Act of
2002. The Committee may amend or terminate this Policy at any time.

Covered Employees. The Policy applies to the following (each a “Covered
Employee”): (i) the current and former executive officers of Great Lakes
Dredge & Dock Corporation, as determined from time to time pursuant to Rule 3b-7
under the Securities Exchange Act of 1934, as amended, and (ii) any other
employee of the Company or any Affiliate, as defined in Rule 12b-2 under the
Securities Exchange Act of 1934, designated by the Board or the Committee from
time to time by notice to the employee.

Incentive Compensation. For purposes of this Policy, “Incentive Compensation”
means, with respect to each Covered Employee: (i) performance bonuses and
incentive awards (including stock options, stock appreciation rights, restricted
stock, restricted stock units, performance shares or other stock-based awards)
paid, granted, vested or accrued under any Company plan or agreement or plan or
agreement of an Affiliate of the Company in the form of cash or Great Lakes
Dredge & Dock Corporation common stock, (ii) outstanding incentive awards that
have not vested or been earned, and (iii) in cases of fraud or misconduct, the
gain realized by any Covered Employee engaged in such conduct on the exercise of
stock options or stock appreciation rights, the vesting of other incentive
awards, or the sale of Company stock acquired through any incentive award.

Triggering Events; Calculation of Overpayment. If the Committee determines that
Incentive Compensation was overpaid, in whole or in part, as a result of (i) a
restatement of the Company’s reported financial or operating results (unless due
to a change in accounting policy or applicable law) or (ii) any conduct
justifying termination for cause under the Company’s Code of Business Conduct
and Ethics or the applicable Covered Employee’s employment agreement, or
constituting a violation of a restrictive covenant in an employment or severance
agreement, or other act involving, dishonesty, fraud, illegality or moral
turpitude (whether or not requiring a restatement), the Committee will review
the Incentive Compensation paid, granted, vested or accrued. To the extent
practicable and in the best interests of stockholders, and as permitted by



--------------------------------------------------------------------------------

applicable law, (i) in the event of a restatement, the Committee will seek to
recover or cancel the difference between any Incentive Compensation that was
based on having met or exceeded performance targets that would not have been met
based upon accurate financial data and the Incentive Compensation that would
have been paid or granted to such Covered Employee or the Incentive Compensation
in which such Covered Employee would have vested had the actual payment,
granting or vesting been calculated based on the accurate data or restated
results, as applicable, and (ii) in the event of other misconduct, provided that
such misconduct was harmful to the Company or an Affiliate, the Committee may
seek to recover or cancel Incentive Compensation paid, awarded or accrued after
the applicable misconduct or any severance paid after termination of employment
(in any such case, the “Overpayment”).

Forms of Recovery. The Company shall have the right to demand the reimbursement
of any Overpayment. To the extent the Covered Employee does not reimburse any
Overpayment, the Company shall have the right to sue for repayment and enforce
the repayment through the reduction or cancellation of outstanding and future
Incentive Compensation. To the extent any shares have been issued under vested
awards or such shares have been sold by the Covered Employee, the Company shall
have the right to cancel any other outstanding stock-based awards with a value
equivalent to the Overpayment, as determined by the Company.

Time Period for Overpayment Review. The Committee may make determinations of
Overpayment at any time through the end of the third fiscal year following the
year for which the inaccurate performance criteria were measured (the
“Overpayment Review Period”); provided, that if steps have been taken within
such period to restate the Company’s financial or operating results, the
Overpayment Review Period shall be extended until such restatement is completed.
For illustrative purposes only, this means that if incentive compensation is
paid in early 2011 for performance metrics based on fiscal year 2010
performance, such compensation shall be subject to review for Overpayment until
the end of the Company’s 2013 fiscal year. Notwithstanding the above, if the
Committee determines that any Covered Employee engaged in fraud or misconduct,
the Committee shall be entitled to determine the Overpayment with respect to
such Covered Employee for a period of six years after the act of fraud or
misconduct is discovered.

No Additional Payments. In no event shall the Company be required to award
Covered Employees an additional payment if the restated or accurate financial
results would have resulted in a higher incentive compensation payment.

Applicability. This Policy applies to all Incentive Compensation, whether paid
or granted prior to the adoption of the Policy, except to the extent prohibited
by applicable law or any other legal obligation of the Company or Affiliate, as
the case may be. Application of the Policy does not preclude the Company from
taking any other action to enforce a Covered Employee’s obligations to the
Company, including termination of employment or institution of civil or criminal
proceedings.

Committee Determination Final. Any determination by the Committee (or by any
officer of the Company or an Affiliate to whom enforcement authority has been
delegated) or the Board of Directors with respect to this Policy shall be final,
conclusive and binding on all interested parties.

 

8



--------------------------------------------------------------------------------

Disclosure. This policy shall be disclosed in Great Lakes Dredge & Dock
Corporation’s applicable filings with the Securities Exchange Commission
discussing executive compensation subject hereto.

 

9



--------------------------------------------------------------------------------

EXHIBIT 2

CONSENT OF SPOUSE

I,                     , spouse of                      have read and approve
the foregoing Restricted Stock Unit Award Agreement (the “Agreement”). In
consideration of the award of restricted stock units of Great Lakes Dredge &
Dock Corporation as set forth in the Agreement, I hereby appoint my spouse as my
attorney-in-fact with respect to the exercise of any rights under the Agreement
and agree to be bound by the provisions of the Agreement insofar as I may have
any rights in said Agreement or shares of common stock issued pursuant thereto
under the community property laws or similar laws relating to marital property
in effect in the state of our residence as of the date of the signing of the
foregoing Agreement.

 

 

 

 

  Dated:  

 